Citation Nr: 1114785	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  07-31 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a ganglion cyst of the left hand, for the period from August 1, 2005, through December 9, 2007.

2.  Entitlement to an initial evaluation in excess of 20 percent for a ganglion cyst of the left hand, for the period beginning December 10, 2007.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from July 2001 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for a left hand ganglion cyst and assigned a noncompensable evaluation for that disability.

During the pendency of the appeal, in a February 2008 rating decision, the Veteran's left hand ganglion cyst disability evaluation was increased to 10 percent, for the period of August 1, 2005-the date after the Veteran was discharged from the military-through December 9, 2007, and was assigned a 20 percent evaluation for that disability, beginning December 10, 2007.  Those staged ratings have been have been reflected in the characterization of the issues on appeal noted above.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  For the period from August 1, 2005, through December 9, 2007, the Veteran's ganglion cyst is minimally symptomatic in nature, which most closely approximates mild incomplete paralysis of the left hand.

2.  For the period beginning December 10, 2007, the Veteran's symptomatology of the ganglion cyst of the left hand includes tingling and a noncompensable limitation of motion of the left wrist, which most closely approximates moderate incomplete paralysis of the left hand.

3.  The Veteran's symptomatology associated with her service-connected ganglion cyst of her left hand also includes an 8 cm by .25 cm residual scar status post ganglion cyst removal that causes her pain. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for a ganglion cyst of the left hand, for the period from August 1, 2005, through December 9, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.69, 4.124a, Diagnostic Code 8599-8515 (2010).

2.  The criteria for an initial evaluation in excess of 20 percent for a ganglion cyst of the left hand, for the period beginning December 10, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.69, 4.124a, Diagnostic Code 8599-8515 (2010).

3.  The criteria for establishing a separate 10 percent evaluation for a painful residual scar of the left wrist status post ganglion cyst removal have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7804 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's increase evaluation claim for a left hand ganglion cyst arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. § 4.45 (2010).

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination. Only one hand shall be considered dominant.  38 C.F.R. § 4.69.  In this case, the evidence of record, particularly her April 2006 VA examination, demonstrates that the Veteran is right-handed.  Therefore, the Board finds that the Veteran's service-connected left hand is the nondominant (minor) extremity for rating purposes.

The Board notes that the Veteran's left hand ganglion cyst is currently assigned a 10 percent evaluation for the period of August 1, 2005, to December 9, 2007, and a 20 percent evaluation, beginning December 10, 2007.  Those evaluations were first assigned under Diagnostic Code 5099-5015, but the RO later evaluated the disability under Diagnostic Code 8515.  

Diagnostic Code 5099 indicates the disability is not listed in the Schedule for Rating Disabilities and it has been rated by analogy under a closely related disease or injury. 38 C.F.R. §§ 4.20, 4.27.

Diagnostic Code 5015 instructs the rater to evaluate the disability based on limitation of motion of the affected parts, as degenerative arthritis.  Limitation of motion of the wrist is rated under Diagnostic Code 5215.  A 10 percent rating represents the maximum available benefit under that Code.  Thus, the Veteran is in receipt of the maximum evaluation assignable for limitation of motion, and other diagnostic codes must be considered to determine if a higher rating is warranted.  In this vein, there is no evidence of ankylosis, or disability comparable therewith, precluding an evaluation under Diagnostic Code 5214.

The Board will now consider the schedular criteria pertaining to the peripheral nerves, as there is a neurologic component to the disability in question.  

Under Diagnostic Code 8515, a 10 percent rating is assigned for either the major or minor hand, if for the affected side, there is mild incomplete paralysis of the median nerve.  A 20 percent rating is assigned for the minor hand, if for the respective side, there is moderate incomplete paralysis.  A 40 percent rating is assigned for the minor hand, if for the respective side, there is severe incomplete paralysis. A 50 percent rating is assigned for the minor hand, if for the respective side, there is complete paralysis of the median nerve with such manifestations as the hand inclined to the ulnar side; the index and middle fingers more extended than normal; considerable atrophy of the muscles of the thenar eminence; the thumb in the plane of the hand (ape hand); pronation incomplete and defective; absence of flexion of index finger and feeble flexion of middle finger; an inability to make a fist; the index and middle fingers remain extended; an inability to flex the distal phalanx of thumb; defective opposition and abduction of the thumb, at right angles to the palm; weakened wrist flexion; and pain with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8515 (2010).

The Veteran was discharged in July 2005 from military service and filed her claim for service connection in March 2006.  She underwent a VA examination of her left hand ganglion cyst in April 2006.  She indicated at that time that the ganglion cyst on her left hand had existed for two years.  She did not report any pain or functional impairment of her hand, nor was she seeking any treatment or losing any time from work because of the condition.  

During the examination, the Veteran was noted to be right-hand dominant.  Objectively, she could tie her shoelaces, fasten buttons, and pick up and tear pieces of paper without any difficulty.  The left hand was able to approximate the proximal transverse crease of the palm, and the gaps between opposing the tip of her left thumb and the tips of her other fingers, and opposing the pad of her left thumb to other fingers, was 0 cm for all respective measurements.  The Veteran's fingers, including her thumb, all demonstrated full, normal range of motion in DIP and PIP motions, and the left fingers did not demonstrate any additional limitations due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  There was some loss of motion as to the MP joint, but such pathology would warrant no higher than the maximum 10 percent rating under Diagnostic Code 5229, for limitation of motion of individual digits.  The symptomatology is not found to be sufficiently distinct and separate from the limitation of the hand overall, such that assignment of a separate evaluation is not in order.  See Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.14 (2010).

On neurological examination, the Veteran's upper extremities were noted as having normal muscle and sensory functions with 2+ biceps and triceps jerks bilaterally.  The Veteran was diagnosed with a ganglion cyst of the left hand, and it was noted that the effect of the Veteran's overall condition on her activities of daily living was minimal.

A May 2006 treatment note noted that the Veteran was consulted for a recurrence of a ganglion cyst on her left hand which had been aspirated twice in the past.  The lesion was approximately 1 cm and minimally symptomatic.  The doctor noted that he would wait for the cyst to become larger before operating on it.  

In a February 2007 treatment record, Veteran complained that her left ganglion cyst interfered with her job, which involved typing.  She had to quit a prior cleaning job due to pain, especially with tasks such as wringing towels.  Objectively, she had full range of motion of the left upper extremity, including her left wrist and hand.  A 1-cm firm, cyst-like eruption was noted on the dorsum of her left hand, which was "minimally appreciable" when her left wrist was flexed.  

The Veteran underwent another VA examination in December 2007.  X-rays of the left wrist demonstrate no fractures, dislocations or bone destruction, and the soft tissue was normal.  The Veteran's left wrist was noted as normal during the x-ray.  The Veteran reported that she had sharp pain in her left hand that radiated up and down her left arm.  She stated that she was diagnosed with a ganglion cyst in July 2002, and that she currently had tingling and sharp pain from her hand to her upper arm.  She currently wore a brace and took Advil for her pain.  

On examination, there was a left wrist dorsal scar measuring 8 cm by .25 cm.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypo- or hyperpigmentation, or abnormal texture associated with the scar.  Additionally, the Veteran had a cyst on her left dorsal wrist that was approximately 8 cm by .25 cm that was oval in shape.  There was no tenderness or adherence to underlying skin of the cyst, and the texture of the cyst was soft with an elevated surface.  

Regarding range of motion of the left wrist, the Veteran had 40 degrees of dorsiflexion, 60 degrees of palmar flexion, 15 degrees of radial deviation, and 35 degrees of ulnar deviation.  The left wrist was additionally limited after repetitive use by pain, fatigue, weakness, lack of endurance and incoordination, with pain being the major functional impact.  The additional loss of left wrist functionality due to these impairments was approximated to 0 degrees.  The Veteran was diagnosed with a ganglion cyst of her left wrist with a residual scar.  The VA examiner further noted that the Veteran previously had a ganglion cyst removed but that another cyst appeared on the same wrist.

On the basis of the foregoing evidence, the Board finds that an evaluation in excess of 10 percent and 20 percent for the noted periods is not for application in this case.  However, the Board finds that a separate 10 percent evaluation for residuals of the Veteran's ganglion cyst scar is warranted, for the reasons discussed below.

For the period from August 1, 2005, through December 9, 2007, the Veteran's ganglion cyst was measured at 1 cm and was described throughout that period as being "minimally symptomatic" on several occasions, including in April 2006, May 2006 and February 2007.  As such, no more than mild incomplete paralysis is shown and thus a rating in excess of 10 percent is not warranted.

However, beginning December 10, 2007-the date of the Veteran's VA examination-the Veteran's cyst had grown to 8 cm by .25 cm, and her left wrist, where the ganglion cyst was located, demonstrated a noncompensable limitation of motion.  The Veteran also reported tingling of her left hand at that time.  The Board finds that such symptomatology most closely approximates a moderately incomplete paralysis of the Veteran's left hand.  Such symptomatology commensurates to a 20 percent evaluation under Diagnostic Code 8515.  See Id.  As there are no neurologic findings showing more than moderate incomplete paralysis, a rating in excess of 20 percent is not justified.

Again, the December 2009 VA examiner noted that the Veteran had a previous ganglion cyst removed from her wrist, which was represented by a scar on the dorsal side of her left wrist.  The Board finds that such scarring is a symptom associated with the Veteran's service-connected ganglion cyst of the left wrist.  

Scars are analyzed under Diagnostic Codes 7800 to 7804; however, as the Veteran's noted scar is not of the head, face or neck, nor at least 77 sq. cm in area, the Board finds that Diagnostic Codes 7800-03 are inapplicable in this case.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-03 (2010).  Under Diagnostic Code 7804, a 10 percent evaluation is assigned for one or two painful or unstable scars.  A 20 percent evaluation is assigned for three or four painful or unstable scars.  A 30 percent evaluation is assigned for five or more painful or unstable scars.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 and Note (1) (2010).

On the basis of the evidence of record, the Board finds that a separate 10 percent evaluation for residuals of a scar of the left wrist, status post ganglion cyst removal, is warranted on this record.  The Board observes that a scar was noted on the Veteran's left wrist.  While the Board is cognizant that such scar was not found to be tender during examination, the Veteran has complained of pain, such pain appears to be distinct from the neurologic symptoms contemplated by the ratings already in effect.  Thus, resolving the benefit of the doubt in favor of the Veteran, the Board finds that the scar more closely approximates to a single painful scar of the Veteran's left wrist.  Accordingly, a separate 10 percent evaluation is warranted for residuals of a left wrist scar status post ganglion cyst removal.  See 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7804.  

In reaching the above conclusions, the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial evaluation in excess of 10 percent for a ganglion cyst of the left hand, for the period of August 1, 2005, to December 9, 2007, is denied.

An initial evaluation in excess of 20 percent for a ganglion cyst of the left hand, for the period beginning December 10, 2007, is denied.

A separate 10 percent evaluation for residuals of a painful left wrist scar status post ganglion cyst removal is granted, subject to governing criteria applicable to the payment of monetary benefits. 


REMAND

In her September 2007 substantive appeal, the Veteran stated that her pain radiated up and down her arm, which caused her "not to be able to function" and that she could no longer "able to do [her] job or appointed duties."  The Board construes these statements to be a claim for TDIU.  See 38 C.F.R. § 20.201; Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (VA has an obligation to liberally construe the pleadings of a claimant to discern all issues raised in the record); Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006) (VA is required to construe all of a pro se Veteran's pleadings sympathetically); Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007).  

The Board is cognizant that a claim for TDIU is part and parcel of a claim for increased evaluation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the Board has taken jurisdiction of the TDIU claim during the appeal.  However, the April 2006 and December 2007 VA examinations do not address employability.  Additionally, a February 2007 treatment note demonstrates that the Veteran reported leaving her cleaning job due to left hand pain, and that she had interference with her current job, which involved a lot of typing.  The Veteran's complete employment history, particularly current employment history, is unclear.  Accordingly, the Board finds that additional development and a VA examination are required in this case.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant VA treatment records from the Hampton VA Medical Center, or any other VA medical facility that may have treated the Veteran, since August 2007 and associate those documents with the claims file.

2.  Ask the Veteran for information regarding her employment history, including having her file an application for TDIU, VA Form 21-8940, to include a complete employment history since her discharge from military service in August 2005.

3.  Once the above is completed to the extent possible, schedule the Veteran for a VA general medical examination.  The examiner should review the claims file in conjunction with the examination and indicate that such review has occurred.  

Following a claims file review and examination, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, to include her left hand ganglion cyst with a residual scar, and her PTSD, either alone, or together, are sufficient to preclude substantially gainful employment in light of her professional qualifications and employment history and without consideration of her age or any nonservice-connected disorders.  

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  After the development requested above has been completed, again review the record and readjudicate the Veteran's claim of entitlement to TDIU.  If the benefit sought on appeal remains denied, the Veteran and her representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


